1                                                                  JS-6
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         CENTRAL DISTRICT OF CALIFORNIA
7
                                                )
8    J&J REALTY HOLDINGS,                       ) Case No. CV 18-2487-DMG (Ex)
                                                )
9                             Plaintiff,        )
                                                )
10               v.                             )
                                                ) JUDGMENT
11                                              )
     GREAT AMERICAN E&S                         )
12   INSURANCE COMPANY,                         )
                                                )
13                                              )
                                                )
14                            Defendants.       )
                                                )
15                                              )
16
17         The Court having granted Defendant Great American E&S Insurance Company’s
18   Motion for Summary Judgment by Order dated September 6, 2019 [Doc. # 52],
19         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
20   of Defendant and against Plaintiff J&J Realty Holdings.
21
22   DATED: September 6, 2019
23                                                           DOLLY M. GEE
24                                                   UNITED STATES DISTRICT JUDGE

25
26
27
28



                                               -1-
